Appeal by the defendant from a judgment of the Supreme Court, Kings County (Tomei, J.), rendered February 20, 2002, convicting him of assault in the second degree and criminal trespass in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenges to various summation comments *712made by the prosecutor are, for the most part, unpreserved for appellate review (see People v Vachet, 4 AD3d 492 [2004]; People v Shelton, 307 AD2d 370 [2003], affd 1 NY3d 614 [2004]). In any event, the comments constituted fair comment on the evidence presented, or were responsive to the defense counsel’s summation (see People v Shelton, supra; People v Mejias, 296 AD2d 583 [2002]; People v Rodrigues, 258 AD2d 482 [1999]; People v Ferrer, 245 AD2d 569, 570 [1997]). H. Miller, J.P., Krausman, Cozier and Spolzino, JJ., concur.